Title: To George Washington from John Hancock, 20 June 1777
From: Hancock, John
To: Washington, George



Sir,
Philada June 20th 1777.

The enclosed Resolves relative to the Army, and therefore necessary for your Information, I have the Honour of transmitting at this Time; and beg Leave to refer your Attention to them.
The Congress have finished the Commissary’s Department, and it is now in the Press. As soon as it is printed, I will forward sundry Copies for your Use.
Your Favour of the 13th 14th & 15th Inst.; as also a Copy of your Letter to Genl Arnold, have been received, and are at this Time under the Consideration of a Committee. The Result shall be immediately transmitted. I have the Honour to be, with perfect Esteem and Respect Sir your most obed. & very hble Servt

John Hancock Presidt



Genl Gates is here; I hope he will soon be establish’d in a Command equal to his Merit.

